THIS INSTRUMENT: (A) SECURES THE ORIGINAL PRINCIPAL AMOUNT OF THE NOTES HEREIN
DESCRIBED AND ANY FUTURE ADVANCES UP TO A MAXIMUM PRINCIPAL AMOUNT OF TEN
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($10,500,000.00); AND
(B) CONSTITUTES A CONTINUOUSLY PERFECTED UCC FIXTURE FINANCING STATEMENT FILED
TO PERFECT A SECURITY INTEREST IN FIXTURES HEREIN GRANTED PURSUANT TO IND. CODE
§ 26-1-9.1-502 AND § 26-1-9.1-515 AND THE TERMS AND PROVISIONS HEREOF, AND IS TO
BE FILED AND INDEXED IN THE REAL ESTATE RECORDS, AND ALSO TO BE INDEXED IN THE
INDEX OF FIXTURE FINANCING STATEMENTS UNDER THE NAME OF THE MORTGAGOR, AS
“DEBTOR”, AND MORTGAGEE, AS “SECURED PARTY”, AND THE ADDITIONAL INFORMATION SET
FORTH IN ATTACHED APPENDIX A, IN THE OFFICE OF THE RECORDER OF HOWARD COUNTY,
INDIANA.

MORTGAGE, ASSIGNMENT,
SECURITY AGREEMENT AND
FIXTURE FILING

by

NNN HEALTHCARE/OFFICE REIT KOKOMO MEDICAL OFFICE PARK, LLC,
a Delaware limited liability company,
as Mortgagor,

in favor of

WACHOVIA FINANCIAL SERVICES, INC.,
as Mortgagee

This document serves as a Fixture Filing under the Indiana Uniform Commercial
Code.

Mortgagor’s Organizational Identification Number is 4392566

1

Mortgage, Assignment, Security Agreement and Fixture Filing

This Mortgage, Assignment, Security Agreement and Fixture Filing is made as of
the 5th day of December, 2007, by NNN HEALTHCARE/OFFICE REIT KOKOMO MEDICAL
OFFICE PARK, LLC, a Delaware limited liability company (herein referred to as
“Mortgagor”), whose address is c/o Triple Net Properties, LLC, 1551 N. Tustin
Avenue, Suite 300, Santa Ana, California 92705, for the benefit of WACHOVIA
FINANCIAL SERVICES, INC. (“Mortgagee”), whose address is Wachovia Bank, N.A.,
Real Estate Financial Services, General Banking Group, Mail Code: CA 6233, 15750
Alton Parkway, Irvine, California 92618.

Recitals

Mortgagor has requested that Mortgagee make the Loan (as hereinafter defined) to
Mortgagor. As a condition precedent to making the Loan, Mortgagee has required
that Mortgagor execute and deliver this Mortgage, Assignment, Security Agreement
and Fixture Filing to Mortgagee.

Grants and Agreements

Now, therefore, in order to induce Mortgagee to make the Loan to Mortgagor,
Mortgagor agrees as follows:

Article I

Definitions

As used in this Mortgage, the terms defined in the Preamble hereto shall have
the respective meanings specified therein, and the following additional terms
shall have the meanings specified:

"Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Mortgagor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.

"Accelerating Transfer” means any Transfer of all or any part of the Property,
the legal or beneficial interest therein, or any membership interest in
Mortgagor in violation of Section 5.2 of this Mortgage.

"Accounts” means all accounts of Mortgagor, within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.

"Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.

"Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

"Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.

"Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.

"Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, whether now in existence or hereafter
executed.

"Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Mortgage.

"Design and Development Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, if any;
(b) all plans, drawings and specifications for the development of the Land or
the construction or repair of Improvements, if any; (c) all permits, licenses,
variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements, if any; and (d) all
amendments of or supplements to any of the foregoing.

"Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condition, covenant or restriction (including any condition, covenant
or restriction imposed in connection with any condominium development or
cooperative housing development), Lease or other matter of any nature that would
affect title to the Property.

"Environmental Agreement” means the Environmental Indemnity Agreement of even
date herewith by and between Mortgagor and Guarantor in favor of Mortgagee
pertaining to the Property, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified. The Environmental
Agreement is one of the Loan Documents, but this Mortgage does not secure the
obligations of Mortgagor or Guarantor under the Environmental Agreement.

"Event of Default” means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.

"Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Mortgagee in making, funding, administering or modifying the Loan,
in negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in this Mortgage or any of
the other Loan Documents, including attorneys’ fees, court costs, receiver’s
fees, management fees and costs incurred in the repair, maintenance and
operation of, or taking possession of, or selling, the Property.

"Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.

"Guarantor” means NNN Healthcare/Office REIT, Inc., a Maryland corporation.

"Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any off-site
improvements owned by Mortgagor in any way used or to be used in connection with
the use, enjoyment, occupancy or operation of the Land.

"Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.

"Land” means the real property described in Exhibit A attached hereto and made a
part hereof.

"Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.

"Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.

"Letter of Credit” means any letter of credit issued by Mortgagee for the
account of Mortgagor or its nominee in connection with the Property, together
with any and all extensions, renewals or modifications thereof, substitutions
therefor or replacements thereof.

"Lien” means any mortgage, Mortgage, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.

"Loan” means the loan from Mortgagee to Mortgagor, the repayment obligations in
connection with which are evidenced by the Note.

"Loan Agreement” means the Loan Agreement of even date herewith between
Mortgagor and Mortgagee which sets forth, among other things, the terms and
conditions upon which the proceeds of the Loan will be disbursed, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.

"Loan Documents” means this Mortgage, the Note, the Repayment Guaranty, the
Environmental Agreement, the Loan Agreement, any application or reimbursement
agreement executed in connection with any Letter of Credit, and any and all
other documents (other than any Swap Contracts) which Mortgagor, Guarantor or
any other party or parties have executed and delivered, or may hereafter execute
and deliver, to evidence, secure or guarantee the Obligations, or any part
thereof, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.

"Mortgage” means this Mortgage, Assignment, Security Agreement and Fixture
Filing, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.

"Mortgagee” means Mortgagee and its successors and assigns.

"Note” means the Promissory Note of even date herewith in the original principal
amount of Eight Million Three Hundred Thousand and No/100 Dollars
($8,300,000.00) made by Mortgagor to the order of Mortgagee, as the same may
from time to time be extended, amended, restated, supplemented or otherwise
modified.

"Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.8 of this Mortgage.

"Obligations” means all present and future debts, obligations and liabilities of
Mortgagor to Mortgagee arising pursuant to, and/or on account of, the provisions
of this Mortgage, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under this Mortgage or any of the other Loan Documents, together with interest
thereon as herein or therein provided; (c) to pay and perform all obligations of
Mortgagor under any Swap Contract; (d) to perform, observe and comply with all
of the other terms, covenants and conditions, expressed or implied, which
Mortgagor is required to perform, observe or comply with pursuant to this
Mortgage or any of the other Loan Documents; and (e) to pay and perform all
future advances and other obligations that Mortgagor or any successor in
ownership of all or part of the Property may agree to pay and/or perform
(whether as principal, surety or guarantor) for the benefit of Mortgagee, when a
writing evidences the parties’ agreement that the advance or obligation be
secured by this Mortgage; excluding, however, the debts, obligations and
liabilities of Mortgagor under the Environmental Agreement. This Mortgage does
not secure the Environmental Agreement, the Repayment Guaranty or any other Loan
Document that is expressly stated to be unsecured.

"Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Mortgagee and insuring Mortgagee’s interest in the Property
which are acceptable to Mortgagee as of the date hereof, (b) the Liens and
interests of this Mortgage, and (c) any other Encumbrance that Mortgagee shall
expressly approve in writing in its sole and absolute discretion.

"Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.

"Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Mortgagor now has or hereafter acquires an interest and which is used in
the construction of, or is placed upon, or is derived from or used in connection
with the maintenance, use, occupancy or enjoyment of, the Property, including
(a) the Accessories; (b) the Accounts; (c) all franchise, license, management or
other agreements with respect to the operation of the Real Property or the
business conducted therein (provided all of such agreements shall be subordinate
to this Mortgage, and Mortgagee shall have no responsibility for the performance
of Mortgagor’s obligations thereunder) and all general intangibles (including
payment intangibles, trademarks, trade names, goodwill, software and symbols but
excluding all of Mortgagor’s rights to the payment of money to Mortgagor under
any Swap Contracts) related to the Real Property or the operation thereof;
(d) all sewer and water taps, appurtenant water stock or water rights,
allocations and agreements for utilities, bonds, letters of credit, permits,
certificates, licenses, guaranties, warranties, causes of action, judgments,
Claims, profits, security deposits, utility deposits, and all rebates or refunds
of fees, Taxes, assessments, charges or deposits paid to any Governmental
Authority related to the Real Property or the operation thereof; (e) all
insurance policies held by Mortgagor with respect to the Property or Mortgagor’s
operation thereof; and (f) all money, instruments and documents (whether
tangible or electronic) arising from or by virtue of any transactions related to
the Property, and all deposits and deposit accounts of Mortgagor with Mortgagee
related to the Property, including any such deposit account from which Mortgagor
may from time to time authorize Mortgagee to debit and/or credit payments due
with respect to the Loan; together with all Additions to and Proceeds of all of
the foregoing. For purposes of clarification, “Personalty”, and the security
interests granted hereunder, do not include any of Mortgagor’s rights to the
payment of money from Mortgagee (or its Affiliates) under any Swap Contracts.

"Proceeds,” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.

"Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Mortgagor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Mortgagor’s right, title and interest in and to all Design
and Development Documents, all Contracts of Sale and all Refinancing
Commitments.

"Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.

"Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights-of-way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights of ingress or egress, parking rights, timber, crops, mineral
interests and other rights, now or hereafter owned by Mortgagor and belonging or
appertaining to the Land or Improvements; (b) all Claims whatsoever of Mortgagor
with respect to the Land or Improvements, either in law or in equity, in
possession or in expectancy; (c) all estate, right, title and interest of
Mortgagor in and to all streets, roads and public places, opened or proposed,
now or hereafter adjoining or appertaining to the Land or Improvements; and
(d) all options to purchase the Land or Improvements, or any portion thereof or
interest therein, and any greater estate in the Land or Improvements, and all
Additions to and Proceeds of the foregoing.

"Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.

"Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.

"Repayment Guaranty” means the Repayment Guaranty of even date herewith executed
by Guarantor for the benefit of Lender, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.

"State” means the state in which the Land is located.

"Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction,
interest cap, collar or floor transaction, currency swap, cross-currency rate
swap, swap option, currency option or any other similar transaction (including
any option to enter into the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
other master agreement, entered into between Mortgagee (or its affiliate) and
Mortgagor (or its affiliate) in connection with the Loan, together with any
related schedules and confirmations, as amended, supplemented, superseded or
replaced from time to time, relating to or governing any or all of the
foregoing.

"Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Mortgagor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.

"Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.

Article I

Granting Clauses; Condition of Grant

Section 1.0 Conveyances and Security Interests.

In order to secure the prompt payment and performance of the Obligations,
Mortgagor (a) irrevocably and unconditionally mortgages, warrants, pledges,
transfers and assigns to Mortgagee, with power of sale and right of entry and
possession, all estate, right, title and interest that Mortgagor now has or may
later acquire in and to the Real Property; (b) grants to Mortgagee a security
interest in the Personalty; (c) assigns to Mortgagee, and grants to Mortgagee a
security interest in, all Condemnation Awards and all Insurance Proceeds; and
(d) assigns to Mortgagee , and grants to Mortgagee a security interest in, all
of Mortgagor’s right, title and interest in, but not any of Mortgagor’s
obligations or liabilities under, all Design and Development Documents, all
Contracts of Sale and all Refinancing Commitments. All Persons who may have or
acquire an interest in all or any part of the Property will be deemed to have
notice of, and will be bound by, the terms of the Obligations and each other
agreement or instrument made or entered into in connection with each of the
Obligations. Such terms include any provisions in the Note, the Loan Agreement
or any Swap Contract which provide that the interest rate on one or more of the
Obligations may vary from time to time. Unless Lender otherwise agrees in
writing, Mortgagor’s obligations under any Swap Contract shall continue to be
secured by this Mortgage notwithstanding that Lender has sold, participated,
syndicated or otherwise transferred or released some or all of its interest in
the Loan to another person.

Section 2.0 Absolute Assignment of Leases and Rents.

In consideration of the making of the Loan by Mortgagee to Mortgagor and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor absolutely and unconditionally assigns the Leases and
Rents to Mortgagee. This assignment is, and is intended to be, an unconditional,
absolute and present assignment from Mortgagor to Mortgagee of all of
Mortgagor’s right, title and interest in and to the Leases and the Rents and not
an assignment in the nature of a pledge of the Leases and Rents or the mere
grant of a security interest therein. So long as no Event of Default shall
exist, however, and so long as Mortgagor is not in default in the performance of
any obligation, covenant or agreement contained in the Leases, Mortgagor shall
have a license (which license shall terminate automatically and without notice
upon the occurrence of an Event of Default or a default by Mortgagor under the
Leases) to collect, but not prior to accrual, all Rents. Mortgagor agrees to
collect and hold all Rents in trust for Mortgagee and to use the Rents for the
payment of the cost of operating and maintaining the Property and for the
payment of the other Obligations before using the Rents for any other purpose.

Section 3.0 Security Agreement, Fixture Filing and Financing Statement.

This Mortgage creates a security interest in the Personalty, and, to the extent
the Personalty is not real property, this Mortgage constitutes a security
agreement from Mortgagor to Mortgagee under the Uniform Commercial Code of the
State. In addition to all of its other rights under this Mortgage and otherwise,
Mortgagee shall have all of the rights of a secured party under the Uniform
Commercial Code of the State, as in effect from time to time, or under the
Uniform Commercial Code in force from time to time in any other state to the
extent the same is applicable Law. This Mortgage shall be effective as a
financing statement filed as a fixture filing with respect to all fixtures
included within the Property and is to be filed for record in the real estate
records of each county where any part of the Property (including such fixtures)
is situated. This Mortgage shall also be effective as a financing statement with
respect to any other Property as to which a security interest may be perfected
by the filing of a financing statement and may be filed as such in any
appropriate filing or recording office. The respective mailing addresses of
Mortgagor and Mortgagee are set forth in the opening paragraph of this Mortgage.
A carbon, photographic or other reproduction of this Mortgage or any other
financing statement relating to this Mortgage shall be sufficient as a financing
statement for any of the purposes referred to in this Section. Mortgagor hereby
irrevocably authorizes Mortgagee at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Mortgagee to establish or
maintain the validity, perfection and priority of the security interests granted
in this Mortgage. The foregoing authorization includes Mortgagor’s irrevocable
authorization for Mortgagee at any time and from time to time to file any
initial financing statements and amendments thereto that indicate the Personalty
(a) as “all assets” of Mortgagor or words of similar effect, regardless of
whether any particular asset comprised in the Personalty falls within the scope
of the Uniform Commercial Code of the State or the jurisdiction where the
initial financing statement or amendment is filed, or (b) as being of an equal
or lesser scope or with greater detail; provided that in either case, such
description is limited to assets used on or in connection with the Property.

Section 4.0 Release of Mortgage and Termination of Assignments and Financing
Statements.

If and when Mortgagor has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement and all Swap Contracts
have been terminated, Mortgagee will provide a release of the Property from the
lien of this Mortgage and termination statements for filed financing statements,
if any, to Mortgagor. Mortgagor shall be responsible for the recordation of such
release and the payment of any recording and filing costs. Upon the recording of
such release and the filing of such termination statements, the absolute
assignments set forth in Section 2.2 shall automatically terminate and become
null and void. Partial releases of the Property from the lien of this Mortgage
shall be made on the terms and subject to the conditions of the Loan Agreement.
No partial release shall be sought, requested or required if any Event of
Default has occurred which has not been cured.

Article III

Representations and Warranties

      Mortgagor makes the following representations and warranties to Mortgagee:

Section 1.0
  Title to Real Property.
 
   

Mortgagor (a) owns fee simple title to the Real Property, (b) owns all of the
beneficial and equitable interest in and to the Real Property, and (c) is
lawfully seized and possessed of the Real Property. Mortgagor has the right and
authority to convey a security interest in the Real Property and does hereby
convey a security interest in the Real Property. The Real Property is subject to
no Encumbrances other than the Permitted Encumbrances.

Section 2.0 Title to Other Property.

Mortgagor has good title to the Personalty, and the Personalty is not subject to
any Encumbrance other than the Permitted Encumbrances. None of the Leases,
Rents, Design and Development Documents, Contracts of Sale or Refinancing
Commitments are subject to any Encumbrance other than the Permitted
Encumbrances.

Section 3.0 Property Assessments.

To Borrower’s knowledge, the Real Property is assessed for purposes of Property
Assessments as a separate and distinct parcel from any other property, such that
the Real Property is not subject to the Lien of any Property Assessments levied
or assessed against any property other than the Real Property.

Section 4.0 Independence of the Real Property.

To Borrower’s knowledge, no buildings or other improvements on property not
covered by this Mortgage rely on the Real Property or any interest therein to
fulfill any requirement of any Governmental Authority for the existence of such
property, building or improvements; and none of the Real Property relies, or
will rely, on any property not covered by this Mortgage or any interest therein
to fulfill any requirement of any Governmental Authority. To Borrower’s
knowledge, the Real Property has been properly subdivided from all other
property in accordance with the requirements of any applicable Governmental
Authorities.

Section 5.0 Existing Improvements.

The existing Improvements, if any, were constructed, and are being used and
maintained, in accordance with all applicable Laws, including zoning Laws.

Section 6.0 Leases and Tenants.

The Leases are valid and are in full force and effect, and Mortgagor is not in
default under any of the terms thereof. Except as expressly permitted in the
Loan Agreement, Mortgagor has not accepted any Rents in advance of the time the
same became due under the Leases and has not forgiven, compromised or discounted
any of the Rents. Mortgagor has title to and the right to assign the Leases and
Rents to Mortgagee, and no other assignment of the Leases or Rents has been
granted. To the best of Mortgagor’s knowledge and belief, no tenant or tenants
occupying, individually or in the aggregate, more than five percent (5%) of the
net rentable area of the Improvements are in default under their Lease(s) or are
the subject of any bankruptcy, insolvency or similar proceeding.

Article IV

Affirmative Covenants

Section 1.0 Obligations.

Mortgagor agrees to promptly pay and perform all of the Obligations, time being
of the essence in each case.

Section 2.0 Property Assessments; Documentary Taxes.

Mortgagor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Mortgagee, upon demand, the receipted bills for such
Property Assessments prior to the day upon which the same shall become
delinquent. Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon. Mortgagor will promptly
pay all stamp, documentary, recordation, transfer and intangible taxes and all
other taxes that may from time to time be required to be paid with respect to
the Loan, the Note, this Mortgage or any of the other Loan Documents.

Section 3.0 Permitted Contests.

Mortgagor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Mortgagor shall in good faith, and at its cost
and expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) Mortgagee is not subjected to any
Claim as a result of such contest, and (d) Mortgagor provides assurances
satisfactory to Mortgagee (including the establishment of an appropriate reserve
account with Mortgagee) of its ability to pay such Property Assessments or
comply with such Law in the event Mortgagor is unsuccessful in its contest. Each
such contest shall be promptly prosecuted to final conclusion or settlement, and
Mortgagor shall indemnify and save Mortgagee harmless against all Claims in
connection therewith. Promptly after the settlement or conclusion of such
contest or action, Mortgagor shall comply with such Law and/or pay and discharge
the amounts which shall be levied, assessed or imposed or determined to be
payable, together with all penalties, fines, interests, costs and expenses in
connection therewith.

Section 4.0 Compliance with Laws.

Mortgagor will comply with and not violate, and cause to be complied with and
not violated, all present and future Laws applicable to the Property and its use
and operation.

Section 5.0 Maintenance and Repair of the Property.

Mortgagor, at Mortgagor’s sole expense, will (a) keep and maintain Improvements
and Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.

Section 6.0 Additions to Security.

All right, title and interest of Mortgagor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further Mortgage, conveyance,
assignment or other act by Mortgagor, become subject to the Lien of this
Mortgage as fully and completely, and with the same effect, as though now owned
by Mortgagor and specifically described in the granting clauses hereof.
Mortgagor agrees, however, to execute and deliver to Mortgagee such further
documents as may be required by the terms of the Loan Agreement and the other
Loan Documents.

Section 7.0 Subrogation.

To the extent permitted by Law, Mortgagee shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Mortgagee whether or not from
the proceeds of the Loan. This Section shall not be deemed or construed,
however, to obligate Mortgagee to pay or discharge any Lien.

Section 8.0 Leases.

( ) Except as expressly permitted in the Loan Agreement, Mortgagor shall not
enter into any Material Lease (as defined in the Loan Agreement) with respect to
all or any portion of the Property without the prior written consent of
Mortgagee.

( ) Mortgagee shall not be obligated to perform or discharge any obligation of
Mortgagor under any Lease. The assignment of Leases provided for in this
Mortgage in no manner places on Mortgagee any responsibility for (i) the
control, care, management or repair of the Property, (ii) the carrying out of
any of the terms and conditions of the Leases, (iii) any waste committed on the
Property, or (iv) any dangerous or defective condition on the Property (whether
known or unknown).

( ) No approval of any Lease by Mortgagee shall be for any purpose other than to
protect Mortgagee’s security and to preserve Mortgagee’s rights under the Loan
Documents, and no such approval shall result in a waiver of a Default or Event
of Default.

Article V

Negative Covenants

Section 1.0 Encumbrances.

Mortgagor will not permit any of the Property to become subject to any
Encumbrance other than the Permitted Encumbrances. Within thirty (30) days after
the filing of any mechanic’s lien or other Lien or Encumbrance against the
Property, Mortgagor will promptly discharge the same by payment or filing a bond
or otherwise as permitted by Law. So long as Mortgagee’s security has been
protected by the filing of a bond or otherwise in a manner satisfactory to
Mortgagee in its sole and absolute discretion, Mortgagor shall have the right to
contest in good faith any Claim, Lien or Encumbrance, provided that Mortgagor
does so diligently and without prejudice to Mortgagee or delay in completing
construction of the Improvements. Mortgagor shall give Mortgagee Notice of any
default under any Lien and Notice of any foreclosure or threat of foreclosure
with respect to any of the Property.

Section 2.0 Transfer of the Property.

Mortgagor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories expressly permitted in this Mortgage). The Transfer
of more than 10% of the membership interests in Mortgagor (whether in one or
more transactions during the term of the Loans) shall be deemed to be a
prohibited Transfer of the Property. Notwithstanding the foregoing, no transfer
of shares of stock in NNN Healthcare/Office REIT, Inc. shall be prohibited or
shall constitute a Default or Event of Default under this Mortgage.

Section 3.0 Removal, Demolition or Alteration of Accessories and Improvements.

Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Mortgagee. Mortgagor may remove and dispose of, free from the
Lien of this Mortgage, such Accessories as from time to time become worn out or
obsolete, provided that, either (a) Borrower reasonably determines that such
Accessories are not necessary for the proper ownership or operation of the
Property, (b) at the time of, or prior to, such removal, any such Accessories
are replaced with other Accessories which are free from Liens other than
Permitted Encumbrances and have a value at least equal to that of the replaced
Accessories (and by such removal and replacement Mortgagor shall be deemed to
have subjected such replacement Accessories to the Lien of this Mortgage), or
(c) so long as a prepayment may be made without the imposition of any premium
pursuant to the Note, such Accessories are sold at fair market value for cash
and the net cash proceeds received from such disposition are paid over promptly
to Mortgagee to be applied to the prepayment of the principal of the Loan.

Section 4.0 Additional Improvements.

Mortgagor will not construct any Improvements other than those presently on the
Land and those described in the Loan Agreement without the prior written consent
of Mortgagee. Mortgagor will complete and pay for, within a reasonable time, any
Improvements which Mortgagor is permitted to construct on the Land. Mortgagor
will construct and erect any permitted Improvements (a) strictly in accordance
with all applicable Laws and any private restrictive covenants, (b) entirely on
lots or parcels of the Land, (c) so as not to encroach upon any easement or
right-of-way or upon the land of others, and (d) wholly within any building
restriction and setback lines applicable to the Land.

Section 5.0 Restrictive Covenants, Zoning, etc.

Without the prior written consent of Mortgagee, Mortgagor will not initiate,
join in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance, or other public or private restrictions limiting or defining the uses
which may be made of the Property. Mortgagor (a) will promptly perform and
observe, and cause to be performed and observed, all of the terms and conditions
of all agreements affecting the Property, and (b) will do or cause to be done
all things necessary to preserve intact and unimpaired any and all easements,
appurtenances and other interests and rights in favor of, or constituting any
portion of, the Property.

Article VI

Events of Default

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Mortgage:

Section 1.0 Payment Obligations.

Mortgagor fails to pay any of the Obligations when due, whether on the scheduled
due date or upon acceleration, maturity or otherwise, subject to applicable cure
periods.

Section 2.0 Transfers.

Mortgagor Transfers, or contracts to Transfer, all or any part of the Property
or any legal or beneficial interest therein (except for Transfers of the
Accessories expressly permitted under this Mortgage). The Transfer of more than
10% of the membership interests in Mortgagor (whether in one or more
transactions during the term of the Loans) shall be deemed to be a prohibited
Transfer of the Property. Notwithstanding the foregoing, no transfer of shares
of stock in NNN Healthcare/Office REIT, Inc. shall be prohibited or shall
constitute a Default or Event of Default under this Mortgage.

Section 3.0 Other Obligations.

Mortgagor fails to promptly perform or comply with any of the Obligations set
forth in this Mortgage (other than those expressly described in other Sections
of this Article VI), and such failure continues uncured for a period of
thirty (30) days after Notice from Mortgagee to Mortgagor; provided, however,
that if such default is susceptible of cure but such cure cannot be accomplished
with reasonable diligence within said period of time, and if Mortgagor commences
to cure such default promptly after receipt of notice thereof from Mortgagee,
and thereafter prosecutes the curing of such default with reasonable diligence,
such period of time shall be extended for such period of time as may be
necessary to cure such default with reasonable diligence, but not to exceed an
additional sixty (60) days.

Section 4.0 Event of Default Under Other Loan Documents.

An Event of Default (as defined therein) occurs under the Note or the Loan
Agreement, or Borrower or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or cure period).

Section 5.0 Default Under Other Lien Documents.

A default by Borrower occurs under any other mortgage, deed of trust or security
agreement covering the Property, including any Permitted Encumbrances.

Section 6.0 Execution; Attachment.

Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within sixty (60)
days after the same is levied.

Article VII

Rights and Remedies

Upon the happening of and during the continuance of any Event of Default,
Mortgagee shall have the right, in addition to any other rights or remedies
available to Mortgagee under any of the Loan Documents or applicable Law, to
exercise any one or more of the following rights, powers or remedies:

Section 1.0 Acceleration.

Mortgagee may accelerate all Obligations under the Loan Documents (except as
provided below) whereupon such Obligations shall become immediately due and
payable, without notice of default, notice of acceleration or intention to
accelerate, presentment or demand for payment, protest, notice of protest,
notice of nonpayment or dishonor, or notices or demands of any kind or character
(all of which are hereby waived by Mortgagor); provided that the foregoing
provisions of this Section 7.1 shall not be applicable to the Swap Contracts,
and any acceleration of the obligations thereunder or exercise of other remedies
thereunder shall be governed by the terms of the Swap Contracts.

Section 2.0 Foreclosure; Power of Sale.

Mortgagee shall have all of the rights and may exercise all of the powers set
forth in applicable Law of the State. Mortgagee may sell the Property in its
entirety or in parcels, and by one or by several sales, as deemed appropriate by
Mortgagee in its sole and absolute discretion. If Mortgagee chooses to have more
than one foreclosure sale, Mortgagee may cause the foreclosure sales to be held
simultaneously or successively, on the same day, or on such different days and
at such different times as Mortgagee may elect. Before any foreclosure sale,
Mortgagee shall give such notice of default and election to sell as may be
required by Law. After the lapse of such time as may then be required by Law
following the recordation of such notice of default, and notice of sale having
been given as then required by Law, Mortgagee shall sell the property being sold
at a public auction to be held at the time and place specified in the notice of
sale. Mortgagee shall have no obligation to make demand on Mortgagor before any
foreclosure sale. From time to time in accordance with then-applicable Law,
Mortgagee may postpone any foreclosure sale by public announcement at the time
and place noticed for that sale. At any foreclosure sale, Mortgagee shall sell
to the highest bidder at public auction for cash in lawful money of the United
States (or cash equivalents acceptable to Mortgagee to the extent permitted by
applicable Law), payable at the time of sale. Mortgagee shall execute and
deliver to the purchaser(s) a deed or deeds conveying the property being sold
without any covenant or warranty whatsoever, expressed or implied. The recitals
in any such deed of any matters of fact, including any facts bearing upon the
regularity or validity of any foreclosure sale, shall be conclusive proof of
their truthfulness. Any such deed shall be conclusive against all Persons as to
the facts recited therein. Any Person, including Mortgagee, may purchase at such
sale, and any bid by Mortgagee may be, in whole or in part, in the form of
cancellation of all or any part of the Obligations.

Section 3.0 Judicial Action.

Mortgagee shall have the right to bring an action in any court of competent
jurisdiction for foreclosure of this Mortgage and a deficiency judgment as
provided by Law, or for specific enforcement of any of the covenants or
agreements of this Mortgage.

Section 4.0 Collection of Rents.

Upon the occurrence of an Event of Default, the license granted to Mortgagor to
collect the Rents shall be automatically and immediately revoked, without
further notice to or demand upon Mortgagor. Mortgagee may, but shall not be
obligated to, perform any or all obligations of the landlord under any or all of
the Leases, and Mortgagee may, but shall not be obligated to, exercise and
enforce any or all of Mortgagor’s rights under the Leases. Without limiting the
generality of the foregoing, Mortgagee may notify the tenants under the Leases
that all Rents are to be paid to Mortgagee, and following such notice all Rents
shall be paid directly to Mortgagee and not to Mortgagor or any other Person
other than as directed by Mortgagee, it being understood that a demand by
Mortgagee on any tenant under the Leases for the payment of Rent shall be
sufficient to warrant payment by such tenant of Rent to Mortgagee without the
necessity of further consent by Mortgagor. Mortgagor hereby irrevocably
authorizes and directs the tenants under the Leases to pay all Rents to
Mortgagee instead of to Mortgagor, upon receipt of written notice from
Mortgagee, without the necessity of any inquiry of Mortgagor and without the
necessity of determining the existence or non-existence of an Event of Default.
Mortgagor hereby appoints Mortgagee as Mortgagor’s attorney-in-fact with full
power of substitution, which appointment shall take effect upon the occurrence
of an Event of Default and is coupled with an interest and is irrevocable prior
to the full and final payment and performance of the Obligations, in Mortgagor’s
name or in Mortgagee’s name: (a) to endorse all checks and other instruments
received in payment of Rents and to deposit the same in any account selected by
Mortgagee; (b) to give receipts and releases in relation thereto; (c) to
institute, prosecute and/or settle actions for the recovery of Rents; (d) to
modify the terms of any Leases including terms relating to the Rents payable
thereunder; (e) to cancel any Leases; (f) to enter into new Leases; and (g) to
do all other acts and things with respect to the Leases and Rents which
Mortgagee may deem necessary or desirable to protect the security for the
Obligations. Any Rents received shall be applied first to pay all Expenses and
next in reduction of the other Obligations. Mortgagor shall pay, on demand, to
Mortgagee, the amount of any deficiency between (i) the Rents received by
Mortgagee, and (ii) all Expenses incurred together with interest thereon as
provided in the Loan Agreement and the other Loan Documents.

Section 5.0 Taking Possession or Control of the Property.

As a matter of right without regard to the adequacy of the security, and to the
extent permitted by Law without notice to Mortgagor, Mortgagee shall be
entitled, upon application to a court of competent jurisdiction, to the
immediate appointment of a receiver for all or any part of the Property and the
Rents, whether such receivership may be incidental to a proposed sale of the
Property or otherwise, and Mortgagor hereby consents to the appointment of such
a receiver and agrees that such receiver shall have all of the rights and powers
granted to Mortgagee pursuant to Section 7.4. In addition, to the extent
permitted by Law, and with or without the appointment of a receiver, or an
application therefor, Mortgagee may (a) enter upon, and take possession of (and
Mortgagor shall surrender actual possession of), the Property or any part
thereof, without notice to Mortgagor and without bringing any legal action or
proceeding, or, if necessary by force, legal proceedings, ejectment or
otherwise, and (b) remove and exclude Mortgagor and its agents and employees
therefrom.

Section 6.0 Management of the Property.

Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.5, Mortgagee or the receiver, as the case may be, may,
at its sole option, (a) make all necessary or proper repairs and Additions to or
upon the Property, (b) operate, maintain, control, make secure and preserve the
Property, and (c) complete the construction of any unfinished Improvements on
the Property and, in connection therewith, continue any and all outstanding
contracts for the erection and completion of such Improvements and make and
enter into any further contracts which may be necessary, either in their or its
own name or in the name of Mortgagor (the costs of completing such Improvements
shall be Expenses secured by this Mortgage and shall accrue interest as provided
in the Loan Agreement and the other Loan Documents). Mortgagee or such receiver
shall be under no liability for, or by reason of, any such taking of possession,
entry, holding, removal, maintaining, operation or management, except for gross
negligence or willful misconduct. The exercise of the remedies provided in this
Section shall not cure or waive any Event of Default, and the enforcement of
such remedies, once commenced, shall continue for so long as Mortgagee shall
elect, notwithstanding the fact that the exercise of such remedies may have, for
a time, cured the original Event of Default.

Section 7.0 Uniform Commercial Code.

Mortgagee may proceed under the Uniform Commercial Code as to all or any part of
the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code.
Upon the occurrence of any Event of Default, Mortgagor shall assemble all of the
Accessories and make the same available within the Improvements. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this
Mortgage at least ten (10) days before any sale or other disposition of the
Personalty. Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is located.
It shall be deemed commercially reasonable for the Mortgagee to dispose of the
Personalty without giving any warranties as to the Personalty and specifically
disclaiming all disposition warranties. Alternatively, Mortgagee may choose to
dispose of some or all of the Property, in any combination consisting of both
Personalty and Real Property, in one sale to be held in accordance with the Law
and procedures applicable to real property, as permitted by Article 9 of the
Uniform Commercial Code. Mortgagor agrees that such a sale of Personalty
together with Real Property constitutes a commercially reasonable sale of the
Personalty.

Section 8.0 Application of Proceeds.

Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Mortgagee from the exercise
of any of its other rights and remedies hereunder or under the other Loan
Documents shall be applied first to pay all Expenses and next in reduction of
the other Obligations, in such manner and order as Mortgagee may elect.

Section 9.0 Other Remedies.

Mortgagee shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Mortgagor provided under the Loan
Documents, any Swap Contracts with Mortgagee (or its affiliate) or by applicable
Laws.

Article VIII

Intentionally Omitted

Article IX

Miscellaneous

Section 1.0 Rights, Powers and Remedies Cumulative.

Each right, power and remedy of Mortgagee as provided for in this Mortgage, or
in any of the other Loan Documents or now or hereafter existing by Law, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Mortgage, or in any of the other Loan Documents
or now or hereafter existing by Law, and the exercise or beginning of the
exercise by Mortgagee of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by Mortgagee of any or all
such other rights, powers or remedies.

Section 2.0 No Waiver by Mortgagee.

No course of dealing or conduct by or among Mortgagee and Mortgagor shall be
effective to amend, modify or change any provisions of this Mortgage or the
other Loan Documents. No failure or delay by Mortgagee to insist upon the strict
performance of any term, covenant or agreement of this Mortgage or of any of the
other Loan Documents, or to exercise any right, power or remedy consequent upon
a breach thereof, shall constitute a waiver of any such term, covenant or
agreement or of any such breach, or preclude Mortgagee from exercising any such
right, power or remedy at any later time or times. By accepting payment after
the due date of any of the Obligations, Mortgagee shall not be deemed to waive
the right either to require prompt payment when due of all other Obligations, or
to declare an Event of Default for failure to make prompt payment of any such
other Obligations. Neither Mortgagor nor any other Person now or hereafter
obligated for the payment of the whole or any part of the Obligations shall be
relieved of such liability by reason of (a) the failure of Mortgagee to comply
with any request of Mortgagor or of any other Person to take action to foreclose
this Mortgage or otherwise enforce any of the provisions of this Mortgage, or
(b) any agreement or stipulation between any subsequent owner or owners of the
Property and Mortgagee, or (c) Mortgagee’s extending the time of payment or
modifying the terms of this Mortgage or any of the other Loan Documents without
first having obtained the consent of Mortgagor or such other Person. Regardless
of consideration, and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Property, Mortgagee may release any Person
at any time liable for any of the Obligations or any part of the security for
the Obligations and may extend the time of payment or otherwise modify the terms
of this Mortgage or any of the other Loan Documents without in any way impairing
or affecting the Lien of this Mortgage or the priority of this Mortgage over any
subordinate Lien. The holder of any subordinate Lien shall have no right to
terminate any Lease regardless of whether or not such Lease is subordinate to
this Mortgage. Mortgagee may resort to the security or collateral described in
this Mortgage or any of the other Loan Documents in such order and manner as
Mortgagee may elect in its sole discretion.

Section 3.0 Waivers and Agreements Regarding Remedies.

To the fullest extent Mortgagor may do so under applicable law, Mortgagor
hereby:

( ) agrees that it will not at any time plead, claim or take advantage of any
Laws now or hereafter in force providing for any appraisement, valuation, stay,
extension or redemption, and waives and releases all rights of redemption,
valuation, appraisement, stay of execution, extension and notice of election to
accelerate the Obligations;

( ) waives all rights to a marshalling of the assets of Mortgagor, including the
Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Mortgagee under the terms of this Mortgage to a sale of the Property without any
prior or different resort for collection, or the right of Mortgagee to the
payment of the Obligations out of the proceeds of sale of the Property in
preference to every other claimant whatsoever;

( ) waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and

( ) waives and relinquishes any and all rights and remedies which Mortgagor may
have or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties.

Section 4.0 Successors and Assigns.

All of the grants, covenants, terms, provisions and conditions of this Mortgage
shall run with the Land and shall apply to and bind the successors and assigns
of Mortgagor (including any permitted subsequent owner of the Property), and
inure to the benefit of Mortgagee, its successors.

Section 5.0 No Warranty by Mortgagee.

By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Mortgagor or to be given to Mortgagee
pursuant to this Mortgage or any of the other Loan Documents, Mortgagee shall
not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Mortgagee.

Section 6.0 Amendments.

This Mortgage may not be modified or amended except by an agreement in writing,
signed by the party against whom enforcement of the change is sought.

Section 7.0 Severability.

In the event any one or more of the provisions of this Mortgage or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Mortgage or any of the other Loan
Documents, then and in either of those events, at the option of Mortgagee, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining obligations, and the remaining provisions of the
Loan Documents shall remain operative and in full force and effect and shall in
no way be affected, prejudiced or disturbed thereby.

Section 8.0 Notices.

All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Mortgage (unless changed by similar notice in writing given by
the particular party whose address is to be changed) or by facsimile. Any Notice
shall be deemed to have been given either at the time of personal delivery or,
in the case of courier or mail, as of the date of first attempted delivery at
the address and in the manner provided herein, or, in the case of facsimile,
upon receipt; provided that service of a Notice required by any applicable
statute shall be considered complete when the requirements of that statute are
met. Notwithstanding the foregoing, no notice of change of address shall be
effective except upon actual receipt. This Section shall not be construed in any
way to affect or impair any waiver of notice or demand provided in this Mortgage
or in any other Loan Document or to require giving of notice or demand to or
upon any Person in any situation or for any reason.

Section 9.0 Joint and Several Liability.

If Mortgagor consists of two (2) or more Persons, the term “Mortgagor” shall
also refer to all Persons signing this Mortgage as Mortgagor, and to each of
them, and all of them are jointly and severally bound, obligated and liable
hereunder. Mortgagee may release, compromise, modify or settle with any of
Mortgagor, in whole or in part, without impairing, lessening or affecting the
obligations and liabilities of the others of Mortgagor hereunder or under the
Note. Any of the acts mentioned aforesaid may be done without the approval or
consent of, or notice to, any of Mortgagor.

Section 10.0 Rules of Construction.

The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Mortgage in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The headings of this Mortgage are for convenience of reference only
and shall not be considered a part hereof and are not in any way intended to
define, limit or enlarge the terms hereof. All references (a) made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (c) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, Improvements, Personalty, Real Property or Property shall mean
all or any portion of each of the foregoing, respectively, and (e) to Articles
or Sections are to the respective Articles or Sections contained in this
Mortgage unless expressly indicated otherwise. Any term used or defined in the
Uniform Commercial Code of the State, as in effect from time to time, which is
not defined in this Mortgage shall have the meaning ascribed to that term in the
Uniform Commercial Code of the State. If a term is defined in Article 9 of the
Uniform Commercial Code of the State differently than in another Article of the
Uniform Commercial Code of the State, the term shall have the meaning specified
in Article 9.

Section 11.0 Governing Law.

This Mortgage shall be construed, governed and enforced in accordance with the
Laws in effect from time to time in the State (without regard to its conflicts
of law principles).

Section 12.0 Entire Agreement.

The Loan Documents constitute the entire understanding and agreement between
Mortgagor and Mortgagee with respect to the transactions arising in connection
with the Loan, and supersede all prior written or oral understandings and
agreements between Mortgagor and Mortgagee with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment by Mortgagee to make the Loan are merged into the Loan Documents.
Except as incorporated in writing into the Loan Documents, there are no
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.

Article X

Additional State Provisions

Section 1.0 Principles of Construction. In the event of any inconsistencies
between the terms and provisions of this Article 10 and the terms and provision
of the other Sections and Articles of this Mortgage, the terms and provisions of
this Article 10 shall govern and control.

Section 2.0 Definitions (State Specific). Terms used in this Article 10 that are
not otherwise defined are given the same meaning as set forth in this Mortgage.
The following terms and references (for purposes of this Article 10 only) shall
mean the following:

"Applicable Law” means statutory and case law in the State, including, but not
by way of limitation, Mortgages, Ind. Code 32-29-1-1 to 11-1, Mortgage
Foreclosure Actions, Ind. Code 32-30-10 et seq., Receiverships, Ind. Code
32-30-5 et seq., and the Uniform Commercial Code — Secured Transactions, Ind.
Code 26-1-9.1-1 et seq. (the "UCC”), as amended, modified and/or recodified from
time to time; provided, however, if by reason of mandatory provisions of law,
the perfection, the effect of perfection or nonperfection, and the priority of a
security interests in any Personalty are governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State, “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to perfection, effect of perfection or
non-perfection, and the priority of the security interests in any such
Personalty.

"County” means the County in the State in which the Property is located.

"Secured Obligations” means the Obligations secured by this Mortgage and shall
include, without limitation, any judgment(s) or final decree(s) rendered to
collect all indebtedness and any other money obligations of Mortgagor to
Mortgagee and/or to enforce the performance or collection of all covenants,
agreements, other obligations and liabilities of the Mortgagor under this
Mortgage, the Note, the Loan Agreement or any or all of the other Loan
Documents.

Section 3.0 Secured Obligations. Notwithstanding anything contained herein or in
any of the other Loan Documents to the contrary, Secured Obligations shall not
include any judgment(s) or final decree(s) rendered in another jurisdiction,
which judgment(s) or final decree(s) would be unenforceable by a State Court
pursuant to Ind. Code 34-54-3-4. The obtaining of any judgment by Mortgagee
(other than a judgment foreclosing this Mortgage) and any levy of any execution
under any such judgment upon the Property shall not affect in any manner or to
any extent the lien of this Mortgage upon the Property or any part thereof, or
any liens, powers, rights and remedies of Mortgagee, but such liens, powers,
rights and remedies shall continue unimpaired as before until the judgment or
levy is satisfied.

Section 4.0 Rights and Remedies under Applicable Law. Notwithstanding anything
in this Mortgage, the Note, the Loan Agreement or the other Loan Documents to
the contrary, Mortgagee shall be entitled to all rights and remedies that a
mortgagee would have under Applicable Law. In the event of any inconsistency
between the provisions of this Mortgage and the provisions of Applicable Law,
the provisions of Applicable Law shall take precedence over the provisions of
this Mortgage, but shall not invalidate or render unenforceable any other
provisions of this Mortgage that can be construed in a manner consistent with
Applicable Law. Conversely, if any provision of this Mortgage shall grant to
Mortgagee any rights or remedies upon default of the Mortgagor which are more
limited than the rights or remedies that would otherwise be vested in this
Mortgage under Applicable Law in the absence of said provision, Mortgagee shall
be vested with the rights and remedies granted under Applicable Law.
Notwithstanding any provision in this Mortgage relating to a power of sale or
other provision for sale of the Property upon an Event of Default other than
under a judicial proceeding, any sale of the Property pursuant to this Mortgage
will be made through a judicial proceeding, except as otherwise may be permitted
under the UCC.

Section 5.0 Unenforceable Remedies. To the extent Applicable Law limits: (i) the
availability of the exercise of any of the remedies set forth in this Mortgage,
including without limitation the remedies involving a power of sale on the part
of Mortgagee and the right of Mortgagee to exercise self-help in connection with
the enforcement of the terms of this Mortgage, or (ii) the enforcement of
waivers and indemnities made by Mortgagor, such remedies, waivers, or
indemnities shall be exercisable or enforceable, any provisions in this Mortgage
to the contrary notwithstanding, if, and to the extent, permitted by the laws in
force at the time of the exercise of such remedies or the enforcement of such
waivers or indemnities without regard to whether such remedies, waivers or
indemnities were enforceable at the time of the execution and delivery of this
Mortgage.

Section 6.0 Future Advances. Notwithstanding anything contained in this Mortgage
or the other Loan Documents to the contrary, this Mortgage shall secure: (i) a
maximum principal amount of $10,500,000, exclusive of any items described in
(ii) below, including any additional advances made from time to time after the
date hereof pursuant to the Loan Documents whether made as part of the
obligations secured hereby, made at the option of the Mortgagee, made after a
reduction to a zero (0) or other balance, or made otherwise, (ii) all other
amounts payable by Mortgagor, or advanced by Mortgagee for the account, or on
behalf, of Mortgagor, pursuant to this Mortgage or the other Loan Documents,
including amounts advanced with respect to the Property for the payment of
taxes, assessments, insurance premiums and other costs and impositions incurred
for the protection of the Property to the same extent as if the future
obligations and advances were made on the date of execution of this Mortgage;
and (iii) future modifications, extensions, and renewals of any Loan Documents
or Secured Obligations secured by this Mortgage. Pursuant to Ind. Code
32-29-1-10, the lien of this Mortgage with respect to any future advances,
modifications, extensions, and renewals referred to herein and made from time to
time shall have the same priority to which this Mortgage otherwise would be
entitled as of the date this Mortgage is executed and recorded without regard to
the fact that any such future advance, modification, extension, or renewal may
occur after this Mortgage is executed. Notwithstanding anything to the contrary
contained herein or in the other Loan Documents, Mortgagor acknowledges and
agrees that Mortgagee is under no obligation to make any additional advances
following the initial advance evidenced by the Note.

Section 7.0 Incorporation by Reference. To the extent necessary to interpret
this Mortgage, the provisions of the Note, the Loan Agreement and the other Loan
Documents are hereby incorporated by reference into this Mortgage with the same
effect as if set forth herein. In the event that any such incorporated
provisions of the Note, the Loan Agreement or the other Loan Documents are
inconsistent with the provisions hereof, the provisions of such Loan Documents
shall govern and control to the extent of the inconsistency; provided, however,
the provisions of this Article 10 shall govern and control in all circumstances,
anything in this Mortgage or the Loan Documents to the contrary notwithstanding.
Notwithstanding anything contained in this Mortgage and the other Loan Documents
to the contrary, the creation, validity, perfection, priority and enforceability
of the lien and security interest created by this Mortgage, all warranties of
title contained herein with respect to the Property and all provisions hereof
relating to the realization of the security covered hereby with respect to the
Property shall be governed by Applicable Law.

Section 8.0 Disclosure Law. Mortgagor represents and warrants that it has
complied, and will comply, with the Indiana Responsible Property Transfer Law,
Indiana Code § 13-25-3-1 et seq. (the “Disclosure Law”), by (A) the completion
and delivery to the Mortgagee of a disclosure document in the form required by
the Disclosure Law (the “Disclosure Document”), (B) the timely recording in the
Office of the Recorder of the County in which the Property is located of a
Disclosure Document, and (C) the timely filing in the Office of the Indiana
Department of Environmental Management, of the Disclosure Document; or Mortgagor
has determined after diligent investigation that the Property does not
constitute “property” under the Disclosure Law and therefore delivery, filing
and recording of a Disclosure Document is not required.

Section 9.0 Environmental Liens. Neither Mortgagor nor, to the best of
Mortgagor’s knowledge, after diligent inquiry and investigation, any tenant of
the Property has received a notice of intention to hold a lien as may be imposed
under Ind. Code 13-25-4-2, et seq.

Section 10.0 Fixture Filing. Part of the Property is or may become fixtures as
such term is defined in Ind. Code 26-1-9.1-102(41). It is intended that as to
such fixtures, this Mortgage shall be effective as a continuously perfected
financing statement filed pursuant to Ind. Code 26-1-9.1-515 as a fixture filing
from the date of the filing of this Mortgage for record with the Recorder of the
County in which the Property is located. In order to satisfy Ind. Code
26-1-9.1-502(a) and Ind. Code 26-1-9.1-502(b), the information required to be
set forth in an UCC financing statement is set forth in Appendix A attached
hereto and made a part hereof. Mortgagor hereby acknowledges receipt of a copy
of this Mortgage in compliance with Mortgagee’s obligation to deliver a copy of
the fixture filing to Mortgagor pursuant to Section 9.1-502(f) of the UCC. A
copy, photographic, or other reproduction of this Mortgage and/or any financing
statement relating thereto shall be sufficient for filing and/or recording as a
financing statement. The filing of any other financing statement relating to any
personal property rights or interests described herein shall not be construed to
diminish any right or priority hereunder.

Section 11.0 Subrogation; Waiver. If any of the proceeds of the Note are
utilized to pay off outstanding liens against all or any part of the Property,
Mortgagee shall be subrogated to any and all rights, superior titles, liens and
equities owned or claimed by any owner or holder of any such outstanding liens
and debts, however remote, regardless of whether said liens or debts are
acquired by Mortgagee by assignment, or are released by the holder thereof upon
payment. Mortgagor, any guarantors and any endorsers hereof or of the Note
jointly and severally waive absolutely and unconditionally any and all rights of
subrogation to the rights of Mortgagee hereunder or under any of the Loan
Documents.

Section 12.0 UCC Remedies. It is the intention of the parties hereto that this
Mortgage shall constitute a security agreement within the meaning of Applicable
Law. If an Event of Default shall occur and be continuing under this Mortgage,
then in addition to having any other right or remedy available at law or in
equity, Mortgagee shall have the option pursuant to Applicable Law of either
(i) proceeding under Applicable Law and exercising such rights and remedies as
may be provided to a secured party by Applicable Law with respect to all or any
portion of the personal property that is not real property (including, without
limitation, taking possession of and selling such personal property) or
(ii) treating such collateral as real property and proceeding with respect to
both the real and collateral constituting the Property in accordance with
Mortgagee’s rights, powers and remedies with respect to the real property under
Applicable Law (in which event the default provisions of the UCC shall not
apply). Mortgagee may exercise any or all of the remedies available to a secured
party under the UCC. Upon request or demand of Mortgagee after the occurrence
and during the continuance of an Event of Default, Mortgagor shall, at its
expense, assemble the collateral and make it available to Mortgagee at the Land
if tangible property, and if not, at a place designated by Mortgagee which is
reasonably convenient to both Mortgagee and Mortgagor. Any notice of sale,
disposition or other intended action by Mortgagee with respect to the collateral
sent to Mortgagor in accordance with the provisions of this Mortgage at least
ten (10) days prior to such action, shall, except as otherwise provided by
Applicable Law, constitute reasonable notice to Mortgagor.

Section 13.0 No Waiver of Right to Seek Deficiency. Anything contained in Ind.
Code. 32-29-7-5 to the contrary notwithstanding, no waiver made by Mortgagor in
this Mortgage, the Note, the Loan Agreement or in any of the other Loan
Documents shall constitute the consideration for or be deemed to be a waiver or
release by Mortgagee or any judgment holder of the Secured Obligations of the
right to seek a deficiency judgment against the Mortgagor or any other person or
entity who may be personally liable for the Secured Obligations, which right to
seek a deficiency judgment is hereby reserved, preserved and retained by
Mortgagee for its own behalf and its successors and assigns.

Section 14.0 Application of Proceeds of Foreclosure Sale. The proceeds of any
foreclosure sale of the Property shall be distributed and applied pursuant to
this Mortgage and the other Loan Documents, to the fullest extent permitted by
Applicable Law.

Section 15.0 Additional Provision Regarding Foreclosure. With respect to any
foreclosure sale of all or any of the Property, Mortgage agrees that (a) there
is an irrebuttable presumption that the foreclosure sale price is equal to the
fair market value of the Property sold for purposes of calculating any
deficiencies owed by Mortgagor, guarantors and others against whom recovery of a
deficiency is sought, regardless of whether the purchaser at the foreclosure
sale is the Mortgagee or any other person; and (b) in the event that the
foregoing presumption shall not be applied for any reason, and the value of the
Property is determined by a court of competent jurisdiction for purposes of
calculating any deficiencies owed by Mortgagor, guarantors and others against
whom recovery of a deficiency may be sought, the following shall be considered
competent evidence for the finder of fact’s determination of the fair market
value of the Property as of the date of the foreclosure sale: (i) the Property
shall be valued in an “as is” condition as of the date of the foreclosure sale,
without any assumption or expectation that the Property will be repaired or
improved in any manner before a resale of the Property after foreclosure;
(ii) the valuation shall be based upon an assumption that the foreclosure
purchaser desires a prompt resale of the Property for cash promptly (but no
later than twelve months) following the foreclosure sale; (iii) all expenses to
be incurred when Mortgagee or other purchaser resells the Property, including
reasonable closing costs customarily borne by the seller in a commercial real
estate transaction, should be added to the Expenses, including, without
limitation, brokerage commissions, expenses of title insurance, survey, an
environmental assessment and any necessary or appropriate testing and
remediation of the Property, tax prorations, attorneys’ fees, and marketing
costs; (iv) the gross fair market value of the Property shall be further
discounted for any estimated holding costs associated with maintaining the Real
Property pending sale, including, without limitation, utilities expenses,
property management fees, taxes and assessments (to the extent not accounted for
in subsection (iii) above), and other maintenance expenses; and (v) any expert
opinion testimony given or considered in connection with a determination of the
fair market value of the Property must be given by persons having at least five
years’ experience in appraising improved property in the vicinity where the
Property is located and being actively engaged therein at the time of such
testimony.

Section 16.0 Purchase by Mortgagee. Upon any foreclosure sale or sales of all or
any portion of the Property under this Mortgage and Applicable Law, Mortgagee
may bid for and purchase the Property and shall be entitled to apply all or any
part of the Secured Obligations as a credit to the purchase price.

Section 17.0 Consent To Receiver and No Mortgagee-In-Possession. Subject to the
terms and provisions of this Mortgage, any receiver, when duly appointed
pursuant to Ind. Code 32-30-5-1(4)(C), shall have all of the powers and duties
of receivers pursuant to Applicable Law; provided, however, no appointment of a
receiver for the Property by any court at the request of Mortgagee or by
agreement with the Mortgagor, or the entering into possession of any part of the
Property by such receiver, shall be deemed to make Mortgagee a
“mortgagee-in-possession” or otherwise responsible or liable in any manner with
respect to the Property or the use, occupancy, enjoyment or operation of all or
any portion thereof.

Section 18.0 Reimbursable Costs. All costs incurred by Mortgagee pursuant to
this Mortgage, to the extent reimbursable under Applicable Law, whether or not
enumerated in this Mortgage or the other Loan Documents (“Reimbursable Costs”),
shall be added to the Secured Obligations or by the judgment of foreclosure,
which Reimbursable Costs may include, without limitation, all costs and expenses
which may be paid or incurred by or on behalf of Mortgagee in any proceeding to
enforce this Mortgage or foreclose upon the Property, all expenses of any
environmental site assessments, environmental audits, environmental remediation
costs, appraisals, surveys, engineering studies, wetlands delineations, flood
plain studies, and any other similar testing or investigation deemed necessary
or advisable by Mortgagee incurred in preparation for, contemplation of or in
connection with the enforcement of this Mortgage and/or the collection of the
Obligations and for attorneys’ fees, appraiser’s fees, receiver’s costs and
expenses, insurance, taxes, outlays for documentary and expert evidence,
expenses and costs for preservation of the Property, stenographer’s charges,
publication costs and costs of procuring all abstracts of title, title searches
and examination, guarantee policies, and similar data and assurances with
respect to title as may deem to be reasonably necessary either to prosecute such
suit or to evidence to bidders at any foreclosure sale which may be had pursuant
to such decree the true condition of the title to or value of the Property or
for any other reasonable purpose. The amount of any such Reimbursable Costs
which may be paid or incurred after the decree or judgment for sale is entered
may be estimated and the amount of such estimate may be allowed and included as
additional indebtedness secured hereby in the foreclosure judgment or decree for
or sale. The phrases “attorneys fees”, “legal fees” and counsel fees” when used
herein or in the other Loan Documents shall include any and all attorneys’,
paralegals’ and law clerks’ fees and disbursements, including, but not limited
to, fees and disbursements at the pre-trial, trial and appellate levels incurred
or paid by Mortgagee in protecting its interest in the Property, or any part
thereof and enforcing its rights hereunder.

Section 19.0 Security Interest – Rents. Without limiting the scope of the
assignment of Rents contained in this Mortgage, the assignment of Rents set
forth herein shall constitute an assignment of rents as set forth in Ind. Code
32-21-4-2 and thereby creates, and Mortgagor hereby grants to Mortgagee, a
security interest in the Rents that will be perfected upon the recording of this
Mortgage.

Section 20.0 Consolidation of Actions. If Mortgagee brings an action in the
State to recover judgment under the Note, the Loan Agreement or any of the other
Loan Documents and during the pendancy of such action brings a separate action
in the State under this Mortgage, such actions shall be consolidated if and to
the extent required pursuant to Ind. Code 32-30-10-10.

Section 21.0 Trade Name. Mortgagor warrants that Mortgagor does business under
no other names with respect to this Mortgage and the Property. Mortgagor shall
immediately notify Mortgagee in writing of any change in the name of and the use
of any trade names by Mortgagor and, upon request of Mortgagee, shall execute
any additional financing statements and other certificates required to reflect
any change in name or trade names and shall execute and file any assumed name
certificate required by applicable laws including, without limitation, Ind. Code
23-15-1-1.

Section 22.0 Satisfaction or Release. Notwithstanding any release or
satisfaction of this Mortgage pursuant to the terms and conditions hereof, any
of the terms and provisions of this Mortgage that are intended to survive, shall
nevertheless survive, to the extent permitted by Applicable Law, the release or
satisfaction of this Mortgage whether voluntarily granted by Mortgagee, as a
result of a judgment upon judicial foreclosure of this Mortgage or in the event
a deed in lieu of foreclosure is granted by Mortgagor to Mortgagee.

Section 23.0 Perfection. Mortgagee’s interest hereunder shall be perfected no
later than the date and time of recording, pursuant to Ind. Code 32-21-4-2 and
enforceable, among other things, in accordance with Ind. Code. 32-29-1-11.

Section 24.0 Additional Waiver. Mortgagor expressly waives and relinquishes any
and all rights and remedies which Mortgagor may have or be able to assert by
reason of the laws of the State pertaining to the rights and remedies of
sureties. Each of the Obligations is payable without relief from valuation and
appraisement laws, and Mortgagor expressly waives and relinquishes any and all
rights which Mortgagor may have or be able to assert by Applicable Law providing
for any valuation or appraisement before sale of any portion of the Property.

Section 25.0 After Acquired Property. If, after the date of this Mortgage,
Mortgagor acquires any property located on and used in connection with the
Property and that by the terms of this Mortgage is required or intended to be
encumbered by this Mortgage, the property shall become subject to the lien and
security interest of this Mortgage immediately upon its acquisition by Borrower
and without any further mortgage, conveyance, assignment or transfer.
Nevertheless, upon Mortgagee’s request at any time Mortgagor will execute,
acknowledge and deliver any additional instruments and assurances of title and
will do or cause to be done anything further that is reasonably necessary for
carrying out the intent of this Mortgage.

Section 26.0 No Joint Venture. Nothing contained in this Mortgage or any other
Loan Document is intended to create a partnership, joint venture, or association
between Mortgagor and Mortgagee, or in any way make Mortgagee a co-principal
with Mortgagor with reference to the Property, and any inferences to the
contrary are hereby expressly waived.

Section 27.0 Indemnification Notice. IT IS EXPRESSLY AGREED AND UNDERSTOOD BY
MORTGAGOR THAT THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS MAY INCLUDE
INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, INCLUDE AN
INDEMNIFICATION BY MORTGAGOR OF MORTGAGEE FROM CLAIMS OR LOSSES ARISING AS A
RESULT OF MORTGAGEE’S OWN OR SOLE NEGLIGENCE AND SUCH INDMENIFICATION PROVISIONS
SHALL SURVIVE THE SATISFACTION OR RELEASE OF THIS MORTGAGE.

2

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of the
day and year first written above.

 
MORTGAGOR:
NNN HEALTHCARE/OFFICE REIT MARKET EXCHANGE, LLC, a Delaware limited liability
company
By: /s/ Shannon K S Johnson
Printed Name: Shannon K S Johnson
Title: Authorized Signatory

         
STATE OF California )

      COUNTY OF Orange   )

On November 30, 2007, before me, Monica Chavez, a Notary Public, personally
appeared Shannon K S Johnson, personally known to me to be the person whose name
is subscribed to the within instrument and acknowledged to me that she executed
the same in her authorized capacity, and that by her signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.

WITNESS my hand and official seal.

Signature /s/ Monica Chavez
Printed Name Monica Chavez
Resident of Orange County, California
My Commission Expires: August 21, 2011

[Seal] Monica Chavez
[Seal] Commission # 1762879
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Aug. 21, 2011

Upon recording return to:

Sheppard, Mullin, Richter & Hampton llp
Attn: Kenneth D. Fox
650 Town Center Drive, Fourth Floor
Costa Mesa, CA 92626

This instrument was prepared by Kenneth D. Fox.

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.
Kenneth D. Fox

3